Citation Nr: 0937412	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected right wrist strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected temporomandibular joint dysfunction, 
with ear pain and muscle spasms.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbar strain with compression of right 
sciatic nerve dermatomes L4 through S2 (hereinafter, "low 
back disorder") prior to November 21, 2008, and in excess of 
20 percent from November 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to 
October 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The case is currently under 
the jurisdiction of the RO in St. Paul, Minnesota.  

The record reflects the Veteran indicated on a June 2007 VA 
Form 9 (Appeal to the Board) that he did not desire a Board 
hearing in this case, but did desire a hearing before 
personnel at the RO.  Such a hearing was subsequently 
scheduled for June 2008.  However, the Veteran failed to 
appear for this hearing, no good cause has been shown for his 
failure to appear, and he has not requested a new hearing in 
this case.  Accordingly, his hearing request is deemed 
withdrawn.

The Board notes that the Veteran also initiated an appeal 
with respect to the rating assigned for his service-connected 
left wrist disorder.  However, he did not perfect his appeal 
by filing a timely Substantive Appeal after a Statement of 
the Case (SOC) and Supplemental SOC (SSOC) were promulgated 
on this issue in December 2008.  See 38 C.F.R. §§ 20.200, 
20.302.  The Board further notes that this issue was not 
certified for appeal, nor has the Veteran's accredited 
representative contended it was an appellate issue in 
statements dated in January and August 2009.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran is in receipt of the maximum schedular rating 
for his service-connected right wrist under VA regulations 
based upon limitation of motion.

3.  The competent medical evidence does not reflect the 
Veteran's service-connected right wrist disorder is 
manifested by ankylosis.

4.  The competent medical evidence does not reflect the 
Veteran's service-connected temporomandibular joint 
dysfunction, with ear pain and muscle spasms, is manifested 
by neurological impairment, disfiguring residual scar, nor 
the inter-incisal range being limited to 21 to 30 mm.

5.  The competent medical evidence does not indicate, at any 
point during the period of this case, that the Veteran's 
service-connected low back disorder resulted in 
incapacitating episodes manifested by acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.

6.  Prior to November 21, 2008, the competent medical 
evidence does not reflect the Veteran's service-connected low 
back disorder was manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or ankylosis.

7.  For the period as of and since November 21, 2008, the 
competent medical evidence reflects the Veteran's service-
connected low back disorder is manifested by forward flexion 
of the thoracolumbar spine 30 degrees or less, when 
consideration is afforded to painful motion.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the Veteran's service-connected right wrist 
strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59 4.71a, Diagnostic Codes 5214-5215 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for the Veteran's service-connected temporomandibular 
joint dysfunction, with ear pain and muscle spasms, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.73 (Diagnostic Code 5325), 
4.150 (Diagnostic Code 9905) (2008).

3.  The criteria for an initial rating in excess of 10 
percent for the Veteran's service-connected low back disorder 
prior to November 21, 2008, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2008).

4.  The criteria for an initial rating of 40 percent for the 
Veteran's service-connected low back disorder as of and since 
November 21, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that this case is on appeal from the initial 
ratings assigned for the claimed service-connected 
disabilities by the October 2006 rating decision.  In Dingess 
v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

Despite the foregoing, the Board observes the Veteran was 
sent VCAA notification in this case via letters dated in 
March and May of 2008.  In pertinent part, these letters, 
taken together, informed the Veteran of what was necessary to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his appellate claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, and nothing reflects he 
has indicated the existence of any outstanding evidence that 
has not been obtained or requested by the RO.  For the 
reasons discussed in the Introduction, his hearing request is 
deemed withdrawn.  Moreover, he was accorded VA medical 
examinations which evaluated the service-connected 
disabilities that are the subject of this appeal in August 
2006, March 2008, November 2008, and April 2009.  Although 
the Veteran's representative has criticized the August 2006 
examination for not containing an accurate assessment of the 
effect of pain on motion, the Board observes that the more 
recent examination of November 2008 did contain such an 
assessment, and the Veteran has not identified any deficiency 
or prejudice with respect to the findings on that 
examination.  Therefore, this examination is adequate for 
resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In fact, as 
indicated above, the Veteran is already in receipt of such 
"staged" ratings for his service-connected low back 
disorder.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Right Wrist

The criteria for evaluating the wrist make a distinction 
between the major (dominant) and minor (nondominant) 
extremity.  Here, the record reflects that the Veteran is 
right handed, and, thus, his right wrist is the major 
extremity and the left wrist is the minor extremity.

Normal range of motion for the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  38 C.F.R. § 4.71, Plate I.

The Board acknowledges that the Veteran experiences pain and 
limitation of motion of his right wrist.  Diagnostic Code 
5215 provides that for limitation of motion of the wrist to 
less than 15 degrees of dorsiflexion or where palmar flexion 
is limited in line with the forearm, a 10 percent evaluation 
is for assignment for both the major and minor extremity.  
However, this Code does not provide for a rating in excess of 
10 percent.  Thus, he is in receipt of the maximum schedular 
evaluation available based upon limitation of wrist motion.

Diagnostic Code 5214 provides that if there is favorable 
ankylosis of the wrist of the major extremity in 20 to 30 
degrees of dorsiflexion, a 30 percent evaluation is for 
assignment.  Any other position, except favorable, warrants a 
40 percent rating. Unfavorable ankylosis in any degree of 
palmar flexion or with ulnar or radial deviation warrants a 
50 percent evaluation.  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

In this case, however, the competent medical evidence does 
not reflect that the Veteran has been diagnosed with 
ankylosis of the right wrist.  Moreover, while he does have 
limitation of motion, the record does not show he has 
immobility of that joint; i.e., there is still mobility of 
the left wrist.  For example, the August 2006 medical 
examination for VA found that neither wrist was in a fixed 
position.  Moreover, he had dorsiflexion to 50 degrees, with 
pain occurring at 50 degrees; palmar flexion to 60 degrees, 
with pain beginning at 60 degrees; radial deviation to 20 
degrees; and ulnar deviation to 40 degrees, with pain 
beginning at 40 degrees.  The examiner stated that pain was 
the major functional impact after repetitive use, but also 
fatigue, weakness, and lack of endurance; there was no 
coordination [sic] in both wrists.  The more recent November 
2008 examination found no abnormal movement, instability, or 
guarding on movement of the right wrist.  He had dorsiflexion 
to 60 degrees, with discomfort noted between 30 and 60 
degrees; palmar flexion to 70 degrees, with discomfort noted 
between 40 to 70 degrees; radial deviation to 15 degrees; and 
ulnar deviation to 35 degrees, with discomfort noted 
throughout.  Passive range of motion was no different from 
these results, and strength testing of all ranges of motion 
was normal, 5/5.  Moreover, the examiner stated that there 
was no additional functional limitations of the right wrist 
joint including no additional loss of motion during flare-
ups, or secondary to repetitive use of the joint times three, 
painful motion, weakness, excessive fatigability, lack of 
endurance or incoordination.  The Board also notes that the 
other medical treatment records do not contradict the 
findings of these VA medical examinations.

In addition, the aforementioned competent medical findings 
reflect that the veteran does not have loss of use of the 
right hand due to the service-connected disability which 
would warrant consideration of Diagnostic Code 5125.

In view of the foregoing, the Board finds that there are no 
distinctive period(s) during the pendency of this case where 
the Veteran met or nearly approximated the criteria for a 
rating in excess of 10 percent for his service-connected 
right wrist disorder, even when taking into consideration his 
complaints of pain.

II.  Temporomandibular Dysfunction

The Veteran's service-connected temporomandibular dysfunction 
is evaluated as 10 percent disabling pursuant to Diagnostic 
Code 9905-5325.  

(A hyphenated diagnostic code is used when a rating under one 
Diagnostic Code requires use of an additional Diagnostic Code 
to identify the basis for the evaluation assigned.).

Muscle injury to the facial muscles is rated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5325.  Functional impairment is to be 
evaluated as seventh (facial) cranial nerve neuropathy 
(Diagnostic Code 8207), or disfiguring scar (Diagnostic Code 
7800), etc.  If the muscle injury to the face interferes with 
mastication, the minimum rating is 10 percent.  

In this case, however, the competent medical evidence does 
not show any evidence of neurological impairment or 
disfiguring residual scar.  For example, neurological 
evaluation conducted as part of the August 2006 VA medical 
examination showed motor and sensory function were normal.  
Further, skin evaluation was within normal limits.  
Subsequent VA dental examinations of March 2008 and April 
2009 both noted that cranial nerves II to XII were grossly 
intact; there was no palpable head and neck lymphadenopathy; 
and there were no visible scars on the head or neck region.  
The record indicates that the current 10 percent rating is 
based upon interference with mastication, which, as noted 
above, is assigned a minimum 10 percent rating under 
Diagnostic Code 5325.

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a 10 percent 
rating is warranted when the range of lateral excursion is 
limited from 0 to 4 mm or the inter-incisal range is limited 
to 31 to 40 mm, a 20 percent rating is applicable when the 
inter-incisal range is limited to 21 to 30 mm, a 30 percent 
rating is for contemplation when the inter-incisal range is 
limited to 11 to 20 mm, and a 40 percent rating is assigned 
when the range is limited to 0 to 10 mm.

Here, the competent medical evidence does not reflect the 
Veteran's service-connected temporomandibular dysfunction has 
resulted in the inter-incisal range being limited to 21 to 30 
mm.  For example, the August 2006 VA arranged dental 
examination reflects he had interincisal range of motion from 
0 to 47 mm, left lateral excursion was 9 mm, and right 
lateral excursion was 8 mm.  The March 2008 VA dental 
examination noted that, upon opening at approximately 28 mm, 
there was a reciprocal click noted in the temporomandibular 
joints bilaterally, and that the click was associated with 
discomfort.  Nevertheless, maximum mandibular opening 
measured interincisally to 46 mm with pain in both 
temporomandibular joints after about 35 mm of opening and 
stretch.  In addition, right  and left lateral excursion were 
both 8 mm, and protrusive excursion was 7 mm.

In view of the foregoing, the Board finds there were no 
distinctive period(s) where the Veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent for his service-connected temporomandibular joint 
dysfunction.

III.  Low Back

Initially, the Board observes that the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
provides that an evaluation of 10 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  An evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Finally, an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).  In this case, a thorough review of the competent 
medical evidence does not indicate, at any point during the 
period of this case, that the Veteran's service-connected low 
back disorder resulted in incapacitating episodes manifested 
by acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Therefore, this Formula is not for 
consideration.

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments 
for VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine. 
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

Prior to November 21, 2008, the competent medical evidence 
does not reflect the Veteran's service-connected low back 
disorder was manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or ankylosis.  For example, 
the August 2006 VA medical examination found the Veteran's 
posture and gait to be normal; his spine was not in any fixed 
position; and there was no ankylosis of the spine.  Range of 
motion testing showed forward flexion to 80 degrees, with 
pain occurring from 75 to 80 degrees; extension to 20 
degrees, with pain occurring from 20 to 22 degrees; right and 
left lateral flexion to 26 degrees; and right and left 
rotation to 30 degrees, with pain occurring at 30 degrees.  
The examiner did state that, after repetitive use, pain was 
the major functional impact, but also fatigue, weakness and 
lack of endurance; there was no incoordination.  

The Board notes that the Veteran's representative criticized 
the August 2006 VA medical examination for not containing an 
accurate discussion of the effect of pain on motion, in 
accord with DeLuca, supra.  Further, the representative 
asserted in an August 2009 statement that a 40 percent rating 
should be assigned back to the date of claim.  However, the 
representative did not identify any specific evidence in 
support of such a rating.  Although the Board concurs the 
August 2006 VA examiner did not provide a sufficient 
statement as to the effect of pain on motion, the lack of 
such a statement does not warrant an increased rating in this 
case.  Simply put, there is nothing in this VA examination, 
nor the other medical evidence of record for the pertinent 
period, by which the Board can factually ascertain that the 
complaints of pain resulted in such additional functional 
impairment so as to warrant a rating in excess of 10 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  In other words, even assuming there was 
additional functional impairment, it may still have been 
within the criteria for the 10 percent rating, and no 
competent medical evidence is of record which indicates 
otherwise.  Therefore, the Board must find the Veteran did 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected low back 
disorder prior to November 21, 2008.

For the period as of and since November 21, 2008, the 
competent medical evidence reflects the Veteran's service-
connected low back disorder is manifested by forward flexion 
of the thoracolumbar spine 30 degrees or less.  In pertinent 
part, the November 2008 VA examination found the Veteran's 
gait to be normal.  There was no indication of ankylosis of 
the spine on this examination, nor in the other medical 
evidence of record.  Range of motion testing showed flexion 
to 60 degrees, with discomfort noted from 25 to 60 degrees; 
extension to 10 degrees, with discomfort noted from 5 to 10 
degrees; left and right side bending to 30 degrees; and left 
and right side rotation to 25 degrees.  In other words, 
discomfort began at 25 degrees and such forward flexion must 
be considered to be limited to less than 30 degrees.  This is 
consistent with a 40 percent rating.  Further, the VA 
examiner noted that passive range of motion was no different 
from active range of motion; and that there was no additional 
functional limitations of the lumbar spine, including no 
additional loss of range of motion, during flare-ups, 
secondary to repetitive use of the spine, painful motion, 
weakness, excessive fatigability, lack of endurance or 
incoordination.  The requirements for a rating in excess of 
40 percent are not met, however, as there is no evidence of 
unfavorable ankylosis.  Therefore, when taking into account 
the effect of pain, the Veteran meets the criteria for a 
rating of 40 percent, but no higher, for the entire appeal 
period from November 21, 2008.

IV.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
appellate claims, other than for a rating in excess of 20 
percent for the low back disorder from November 21, 2008.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal with respect to 
these claims must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected right wrist disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected temporomandibular joint dysfunction, with 
ear pain and muscle spasms, is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected low back disorder prior to November 21, 
2008, is denied.

Entitlement to a rating of 40 percent for service-connected 
low back disorder as of and since November 21, 2008, is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


